AINSWORTH, Circuit Judge
(dissenting).
I respectfully dissent, being of the view that the District Judge correctly submitted this case to the jury under the doctrine of last clear chance as interpreted by Florida law. Accordingly, I would not disturb the jury verdict which awarded substantial damages to plaintiffs. See Boeing Company v. Shipman, 5 Cir., 1969, 411 F.2d 365. I agree with plaintiffs’ contention that the defendant railroad had ample opportunity to avoid the accident after' discovering that deceased was in a position of peril of which she was apparently unaware.